DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,931,164 to Krohn in view of US Patent No. 4,577,772 to Bigliardi.
Regarding claim 1, Krohn discloses a foldable box (10, Fig 1) comprising a first plate (14), second plate (12), two side plates (22, 20), wherein a first side (bottom side) of each of the side plates (20, 22) respectively hinged to second plate (12), first plate (14) provided with sliding guiding portion (92, 94) along a length direction of the first plate, a second side (top side) of each of the two side plate (22, 20) fixedly or movably connected with one of two sliding member (100, 102), two sliding member (100, 102) respectively slidably connected with sliding guiding portion (92, 94) so that two side plates respectively slide towards each other along the guiding portion to realize folding (Fig 4, col. 8, ll. 50-55) or slide away from each other along the guiding portion to realize unfolding (Fig 1), wherein during folding and unfolding, the second side (top side) of each of the side plates connected with the first plate (14), wherein the first plate (14) comprises a first plate body (37) and first side bars (38) connected at two ends of the first plate body, the first side bars at the two ends are located on one side of the first plate body adjacent the second plate to form a positioning space, so that during folding, the two side plates are simultaneously accommodated in the positioning space to position the first plate (Figs 10-11), wherein the second plate (12) comprises a second plate body (32) and second side bars (24) connected at two end of the second plate body, the second side bars (24) at the two ends located on one side of the second plate body (32) adjacent the first plate (14), the second side bars (24) are distributed in a first direction parallel to the length direction of the first plate (14), each of the second side bars (24) extend longitudinally in a second direction perpendicular to the length direction of the first plate (14) and form a longitudinal edge, first side of each of the two side plates (22, 20) respectively hinged to the second side bars (24, Fig 6).  Krohn does not teach the side plates hinged along the longitudinal edge.  However, Bigliardi discloses a collapsible container (Fig 1) and in particular discloses side plates (4’) hinged along longitudinal edge (22) of side bars (2’) of a plate.  One of ordinary skill in the art would have found it obvious to substitute the hinge assembly of Krohn with a functionally equivalent hinge assembly as taught by Bigliardi such that the plates were hinged along longitudinal edge of the side bars in order to collapse the container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, Krohn further discloses the box of claim 1 wherein the first plate (14) is provided with a sliding guiding portion (92, 94) along a length direction of the first plate in the following way a. first plate further comprising a sliding positioning structure (92, 94) connected to a top end and/or bottom end of the first plate body, the sliding guiding portion comprising a sliding guiding hole (opening, col. 8, ll. 3-6) opened on the sliding positioning structure and extending along the length direction of the first plate, the two sliding members (100, 102) are respectively slidably disposed in the sliding guiding hole (Figs 8-9).
Regarding claims 3-5, Krohn discloses the box in the first way as recited in claim 2.
Regarding claim 6, Krohn discloses the sliding members (100, 102) provided respectively with a fastening structure (120, 122, Fig 8, col. 8, ll. 40-50) for fixing between side plates (22, 20) and first plate (14).
Regarding claim 8, Krohn discloses the sliding positioning structure configured in b. the sliding positioning structure comprises at least two sliding positioning bars (92, 94) arranged on the upper and lowers sides (left and right, Fig 8) and parallel to each other, the sliding guiding holes refer to sliding guiding holes (openings) opened on the respective sliding positioning bars and parallel to each other (Fig 8), one end (120, 122) of the sliding member (100, 102) is connected to the side plate (22, 20) and the other end (96, 98) of the sliding member sequentially passes through all the sliding guiding holes to realize that the sliding member is slidably disposed in the sliding guiding hole (Figs 8-9).
Regarding claim 10, Krohn discloses whererin when the foldable box is in an unfolded state, one side plate (22) attached to the first plate (14) and a second side plate (20) attached to the second plate (12) to form a frame (Fig 3).
Regarding claim 11, Krohn further discloses the two side plates (22, 20) each comprising a side plate body and reinforcing edge (52), the reinforcing edge having a L-shaped cross-section and disposed on a side of the side plate body adjacent to side bar (24) and when the fox is in unfolded state, the reinforcing edge is attached to side bar (24) (at 86, Fig 6), when the foldable box is in a folding process or folded state (Fig 4), the reinforcing edge is separated from the one of the first side bars.
Regarding claim 12, Krohn further discloses wherein when the foldable box is in folded state (Fig 1), the second side bars (24) at the two ends are respectively attached to the first plate (14) , a spacing exists between first plate and second plate body (box interior), and when the foldable box is in unfolded state (Fig 4), other sides of the two side plates (20, 22) attached to second side bars (24) at the two ends (Fig 11).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krohn in view of Bigliardi and US 2007/0108204 to Warhurst et al. (Warhurst).
Regarding claim 7, Krohn discloses the box of claim 6 but does not teach the fastening structure referring to a thread on the sliding member, side first plates provided with threaded portion, one end of the sliding member is threaded to the threaded portion and other end passes through sliding guiding hole to abut first plate to realize fixing between side plate and first plate.  However, Warhurst discloses a foldable container (Fig 2) comprising a fastening structure (84, Fig 6a-6d), the fastening structure being a sliding member (85) having a thread with the side plates having a threaded portion (slot 89), end (80) of the sliding member threaded onto threaded portion, other end passes through sliding guiding hole (91) to abut first plate (84) to realize fixing.  In particular, Warhurst discloses the fastening member comprising the structure as recited and one of ordinary skill in the art would have found it obvious to substitute the sliding member of Krohn with the sliding member as taught by Warhurst in order to facilitate sliding of the side plates since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krohn in view of Bigliardi and US Patent No. 6,695,165 to Park.
Regarding claim 9, Krohn discloses the box of claim 2 but does not teach the guiding hole (opening) having inward protruding limiting protrusion to realize limiting of the sliding member (100, 102).  However, Park discloses a sliding structure (Fig 3) and in particular discloses a guiding hole (70) with an inward limiting protrusion (71) to limit sliding member (50).  One of ordinary skill in the art would have found it obvious to incorporate an inward directed limiting structure to the guiding hole of Krohn as suggested by Park in order to limit the movement of the sliding member.

Response to Arguments
Applicant's arguments filed 3/20/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Krohn does not side bars distributed in a direction parallel to length direction of the first plate and extends longitudinally in a second direction perpendicular to the length direction of the first plate.  This is not persuasive since applicant has not established axis of reference for the length direction and thus the direction in which the side bars are parallel would be considered the length direction.  In addition, Bigliardi discloses hinging side plates along longidutinal edge and one of ordinary skill in the art would have found it obvious to substitute the hinge means of Krohn which that as suggested by Bigliardi in order to facilitate collapsing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735